Citation Nr: 1124397	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  09-37 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for left leg below-the-knee (BTK) amputation, to include as due to service-connected fracture, left tibial plateau, healed with post-operative excision torn lateral meniscus of the left knee with degenerative changes (left knee disability), and/or entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for left BTK amputation and late prosthetic placement claimed to be a result of Department of Veterans Affairs medical treatment.

2.  Entitlement to service connection for a bilateral shoulder disability, to include as due to service-connected left knee disability and/or entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 claimed to be a result of Department of Veterans Affairs medical treatment.

3.  Entitlement to service connection for a right hip, leg, and knee disability, to include as due to service-connected left knee disability, and/or entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 claimed to be a result of Department of Veterans Affairs medical treatment.

4.  Entitlement to service connection for a low back disability, to include as due to service-connected left knee disability, and/or entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 claimed to be a result of Department of Veterans Affairs medical treatment.

5.  Entitlement to special monthly compensation (SMC) for the aid and attendance of another person, or at the housebound rate.  

6.  Entitlement to total disability based upon individual unemployability (TDIU) benefits.  

7.  Entitlement to a temporary total rating for convalescence purposes following left BTK amputation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to February 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, and Los Angeles, California, respectively, which denied the benefit sought on appeal.

The Veteran appeared and testified at a February 2010 videoconference hearing at the Los Angeles RO.  A transcript is of record.  


REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary regarding the Veteran's claims.  

The Veteran provides alternative theories of entitlement to benefits for the above-noted disabilities.  He contends that he has bilateral shoulder, right hip, right leg, right knee, and low back disabilities, and left BTK amputation that were either caused or worsened by his service-connected left knee disability.  He also contends that these disabilities are the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA following treatment for chronic osteomyelitis of the left leg.  He specifically contends that the prosthesis placement was late, thereby, causing or aggravating his claimed right hip, leg, knee, bilateral shoulder, and low back disabilities.  He, alternatively, claimed that he was told his amputation would be an above-the-knee (ATK) amputation on the left and not a BTK amputation.  He reported that his left knee pain is significantly aggravated by the BTK amputation.  

During service, the Veteran was treated for multiple musculoskeletal complaints, and indeed the fracture of his left tibia.  Just following discharge from service, his left knee disability was service connected.  Many years following service, the Veteran had a motor vehicle accident, which caused resulting disabilities of the left leg.  He struggled with chronic osteomyelitis in the left leg, ultimately resulting in the left BTK amputation in March 2006.  Prosthesis placement was done in late 2006.  He has recently been treated for right hip pain, as well as associated problems with his left BTK amputation and his prosthesis.  

In February 2008, the Veteran was provided a VA examination regarding an increased rating claim for his service-connected left knee disability.  The examiner did not review the Veteran's claims file.  He performed range of motion testing in the knee, and noted his BTK amputation on the left.  X-rays of the left distal femur showed status-post placement of open reduction and internal fixation plate.  There was evidence of diffuse osteopenia of the left leg, and severe arthritic changes of the left knee.  The examiner diagnosed status-post, left BTK amputation and status-post open reduction and internal fixation of the left distal femur.  The examiner, however, provided no opinion as to whether the BTK amputation was due to or aggravated by the Veteran's service-connected left knee disability, nor was there any assessment made as to the propriety of care provided by VA medical care.  The examination did not address any of the issues currently on appeal.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board simply finds the medical evidence inadequate to decide the Veteran's claim, and a remand is necessary.  First, the Veteran has not been provided a VA examination vis-à-vis his secondary service connection claims for left BTK amputation, bilateral shoulder, right hip, leg, knee, and low back disabilities.  There is no clinical opinion of record reflecting the nature and etiology of the claimed disabilities and whether they were caused or worsened by the Veteran's service or a service-connected disability.  

The Board recognizes that although the Veteran has been treated for an identified bilateral shoulder disability and right hip problems, he has not been specifically treated for his low back, and right leg and knee problems, nor does he carry a definitive diagnosis in those areas.  He, however, is competent, as a layman, to report that as to which he has personal knowledge, such as pain and limited motion in these joints.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the claimed right hip, leg, and knee disabilities should also be remanded for a VA examination to be performed to determine what, if any, disabilities the Veteran has in the right lower extremity and whether these were caused or aggravated by his service-connected left knee disability, and/or BTK amputation, and/or pursuant to 38 U.S.C.A. § 1151.  

Next, there has been no records review, opinion, and/or examination regarding the Veteran's 38 U.S.C.A. § 1151 claim for his left BTK amputation.  Specifically, there is no clinical opinion as to whether the Veteran's left BTK amputation was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing medical care.  As such, a remand is necessary for an opinion to be obtained as to whether the requirements of 38 U.S.C.A. § 1151 are met for the left BTK amputation and any residuals or secondary disabilities associated with it.  

As the Board finds that the VA examination conducted was inadequate, mainly because they did not address all the claims or opinions as to whether the claimed conditions were related to service, a service-connected disability, or due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing medical care, the Veteran must be afforded new VA examinations to determine the nature and etiology of the claimed conditions.

As resolution of the Veteran's secondary, aggravation, and/or § 1151 claims may have an impact on his claim for SMC, TDIU, and temporary total rating for convalescence purposes, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board finds that the Veteran's SMC, TDIU, and temporary total rating claims should be held in abeyance, pending resolution of service connection and § 1151 claims.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA medical examination to determine whether he currently exhibits any musculoskeletal disabilities that were caused or aggravated by his service-connected left knee disability.  The Veteran's claims folder should be made available to the examiner.  The examiner is to perform all necessary clinical testing, and render all appropriate diagnoses.  The examiner should then render an opinion as to whether it is at least as likely as not that any current musculoskeletal disabilities had their onset in service, or were caused or worsened by the Veteran's service-connected disability.  The examiner is asked to specifically address whether the Veteran's service-connected left knee disability aggravates his left BTK amputation.  

The examiner should provide a rationale for all opinions given.  

2.  The Veteran should be afforded a VA medical examination for the purpose of determining whether he currently exhibits any additional musculoskeletal disabilities as a result of VA medical treatment in 2006 resulting in a left BTK amputation and, if so, whether the proximate cause of such additional musculoskeletal disabilities was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable.  

The claims folder must be provided to the examiner for review in connection with the examination.  After examining the Veteran and reviewing his claims folder, the examiner should provide an opinion as to the following: 

Does the Veteran currently exhibit, or has he at any time since 2006 ever exhibited, any additional musculoskeletal disabilities, including disabilities of the right hip, right leg, right knee, low back, and bilateral shoulders, which was caused by VA surgical treatment for a left BTK amputation?

If so, is at least as likely as not that any such musculoskeletal disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in the surgical procedure in question; or an event not reasonably foreseeable?  

Also, is it at least as likely as not that any such musculoskeletal disability is the result of the alleged late placement of prosthesis by VA, and whether this caused or aggravated his claimed musculoskeletal disabilities as a result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in the surgical procedure in question; or an event not reasonably foreseeable?  

The examiner should specifically discuss the Veteran's contentions that he was sedated or not of sound mind when he provided consent to the left BTK amputation.  The examiner should provide a rationale for all opinions rendered, including reference to the pertinent evidence of record.  

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence-including adjudication of the SMC, TDIU, and temporary total rating claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


